UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2007 SIBERIAN ENERGY GROUP INC. (Exact name of registrant as specified in its charter) Nevada 333-118902 52-2207080 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 275 Madison Ave, 6th Floor, New York, NY 10016 (Address of principal executive offices) (Zip Code) (212) 828-3011 Registrant's telephone number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS On July 31, 2007, the Company issued a press release regarding the status of an exploratory well in the Privolny license block in the Kurgan Region of Siberia, Russia, by Zauralneftegaz, Ltd., its 50% owned subsidiary.Such press release is filed hereto as exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. 99.1 Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIBERIAN ENERGY GROUP, INC. By: /s/ David Zaikin David Zaikin, Chief Executive Officer Dated: July 31, 2007
